     Case 3:20-cv-01980-N Document 8 Filed 08/25/20            Page 1 of 8 PageID 29



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ELIZABETH CAROL KUTER,                       §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §           Civil Action No. 3:20-CV-1980-N
                                             §
PEDITRICIANS OF DALLAS PA,                   §
                                             §
       Defendant.                            §

           INITIAL DISCOVERY ORDER FOR EMPLOYMENT CASES

       The Court has determined that this case is appropriate for application of INITIAL

DISCOVERY PROTOCOLS FOR EMPLOYMENT CASES ALLEGING ADVERSE

ACTION, initiated by the Advisory Committee on Federal Rules of Civil Procedure (see

“Discovery protocol for employment cases,” under “Educational programs and materials,”

at www.fjc.gov).

       Parties and counsel in this case are ordered to comply with the Initial Discovery

Protocols attached to this Order as Exhibit “A.” If any party believes that there is good

cause why this case should be exempted from the Initial Discovery Protocols, in whole or in

part, that party may raise the issue with the Court by motion filed within seven (7) days of

the date of this Order.

       Within 28 days of the date of this Order, the parties shall provide to one another the

documents and information described in the Initial Discovery Protocols for the relevant time




ORDER – PAGE 1
    Case 3:20-cv-01980-N Document 8 Filed 08/25/20               Page 2 of 8 PageID 30



period. This obligation supersedes the parties’ obligations to provide initial disclosures

pursuant to F.R.C.P. 26(a)(1).

       The parties’ responses to the Initial Discovery Protocols shall comply with the

F.R.C.P. obligations to certify and supplement discovery responses, as well as the form of

production standards for documents and electronically stored information. As set forth in the

Protocols, this Initial Discovery is not subject to objections, except upon the grounds set forth

in F.R.C.P. 26(b)(2)(B) or on the grounds of privilege or work product. Documents withheld

based on a claim of privilege or work product are subject to the provisions of F.R.C.P.

26(b)(5).

       In order to avoid delays in complying with this Order due to assertions of

confidentiality, the Court is also entering its standard protective order. The parties may

request the Court to modify that order for good cause shown or by agreement.



       Signed August 25, 2020.



                                                    _________________________________
                                                              David C. Godbey
                                                         United States District Judge




ORDER – PAGE 2
    Case 3:20-cv-01980-N Document 8 Filed 08/25/20             Page 3 of 8 PageID 31



                                      EXHIBIT “A”

             INITIAL DISCOVERY PROTOCOLS FOR EMPLOYMENT
                     CASES ALLEGING ADVERSE ACTION

PART 1: INTRODUCTION AND DEFINITIONS.

(1) Statement of purpose.

       a. These Initial Discovery Protocols for Employment Cases Alleging Adverse Action
are taken from a proposal designed to be implemented as a pilot project by individual judges
throughout the United States District Courts. The project and the product are endorsed by
the Civil Rules Advisory Committee.

       b. The Initial Discovery Protocols are designed for all employment cases that
challenge one or more actions alleged to be adverse, except:
       i. Class actions;
       ii. Cases in which the allegations involve only the following:
               1. Discrimination in hiring;
               2. Harassment/hostile work environment;
               3. Violations of wage and hour laws under the Fair Labor Standards
               Act (FLSA);
               4. Failure to provide reasonable accommodations under the
               Americans with Disabilities Act (ADA);
               5. Violations of the Family Medical Leave Act (FMLA);
               6. Violations of the Employee Retirement Income Security Act
               (ERISA).

      If any party believes that there is good cause why a particular case should be
exempted, in whole or in part, from this pilot program, that party may raise such reason with
the Court.

       c. The Initial Discovery Protocols are not intended to preclude or to modify the rights
of any party for discovery as provided by the Federal Rules of Civil Procedure (F.R.C.P.) and
other applicable local rules, but they are intended to supersede the parties’ obligations to
make initial disclosures pursuant to F.R.C.P. 26(a)(1). The purpose of the pilot project is to
encourage parties and their counsel to exchange the most relevant information and
documents early in the case, to assist in framing the issues to be resolved and to plan for
more efficient and targeted discovery.

       d. The Initial Discovery Protocols were prepared by a group of highly experienced
attorneys from across the country who regularly represent plaintiffs and/or defendants in


ORDER – PAGE 3
    Case 3:20-cv-01980-N Document 8 Filed 08/25/20                Page 4 of 8 PageID 32



employment matters. The information and documents identified are those most likely to be
requested automatically by experienced counsel in any similar case. They are unlike initial
disclosures pursuant to F.R.C.P. 26(a)(1) because they focus on the type of information most
likely to be useful in narrowing the issues for employment discrimination cases.

(2) Definitions. The following definitions apply to cases proceeding under the Initial
Discovery Protocols.

       a. Concerning. The term “concerning” means referring to, describing, evidencing, or
constituting.

      b. Document. The terms “document” and “documents” are defined to be synonymous
in meaning and equal in scope to the terms “documents” and “electronically stored
information” as used in F.R.C.P. 34(a).

        c. Identify (Documents). When referring to documents, to “identify” means to give,
to the extent known: (i) the type of document; (ii) the general subject matter of the document;
(iii) the date of the document; (iv) the author(s), according to the document; and (v) the
person(s) to whom, according to the document, the document (or a copy) was to have been
sent; or, alternatively, to produce the document.

       d. Identify (Persons). When referring to natural persons, to “identify” means to give
the person’s: (i) full name; (ii) present or last known address and telephone number; (iii)
present or last known place of employment; (iv) present or last known job title; and (v)
relationship, if any, to the plaintiff or defendant. Once a person has been identified in
accordance with this subparagraph, only the name of that person need be listed in response
to subsequent discovery requesting the identification of that person.

(3) Instructions.

        a. For this Initial Discovery, the relevant time period begins three years before the date
of the adverse action, unless otherwise specified.

       b. This Initial Discovery is not subject to objections except upon the grounds set forth
in F.R.C.P. 26(b)(2)(B) or on the grounds of privilege or work product. Documents withheld
based on a claim of privilege or work product are subject to the provisions of F.R.C.P.
26(b)(5).

        c. If a partial or incomplete answer or production is provided, the responding party
shall state the reason that the answer or production is partial or incomplete.

       d. This Initial Discovery is subject to F.R.C.P. 26(e) regarding supplementation and


ORDER – PAGE 4
    Case 3:20-cv-01980-N Document 8 Filed 08/25/20               Page 5 of 8 PageID 33



F.R.C.P. 26(g) regarding certification of responses.

      e. This Initial Discovery is subject to F.R.C.P. 34(b)(2)(E) regarding form of
production.

PART 2: PRODUCTION BY PLAINTIFF.

(1) Timing.

       a. The plaintiff’s Initial Discovery shall be provided within 28 days of the date of this
Order, unless the court rules otherwise.

(2) Documents that Plaintiff must produce to Defendant.

       a. All communications concerning the factual allegations or claims at issue in this
lawsuit between the plaintiff and the defendant.

      b. Claims, lawsuits, administrative charges, and complaints by the plaintiff that rely
upon any of the same factual allegations or claims as those at issue in this lawsuit.

       c. Documents concerning the formation and termination, if any, of the employment
relationship at issue in this lawsuit, irrespective of the relevant time period.

       d. Documents concerning the terms and conditions of the employment relationship at
issue in this lawsuit.

       e. Diary, journal, and calendar entries maintained by the plaintiff concerning the
factual allegations or claims at issue in this lawsuit.

       f. The plaintiff’s current resume(s).

       g. Documents in the possession of the plaintiff concerning claims for unemployment
benefits, unless production is prohibited by applicable law.

       h. Documents concerning: (i) communications with potential employers; (ii) job
search efforts; and (iii) offer(s) of employment, job description(s), and income and benefits
of subsequent employment. The defendant shall not contact or subpoena a prospective or
current employer to discover information about the plaintiff’s claims without first providing
the plaintiff 30 days notice and an opportunity to file a motion for a protective order or a
motion to quash such subpoena. If such a motion is filed, contact will not be initiated or the
subpoena will not be served until the motion is ruled upon.




ORDER – PAGE 5
    Case 3:20-cv-01980-N Document 8 Filed 08/25/20               Page 6 of 8 PageID 34



       i. Documents concerning the termination of any subsequent employment.

       j. Any other document(s) upon which the plaintiff relies to support the plaintiff’s
claims.

(3) Information that Plaintiff must produce to Defendant.

       a. Identify persons the plaintiff believes to have knowledge of the facts concerning the
claims or defenses at issue in this lawsuit, and a brief description of that knowledge.

       b. Describe the categories of damages the plaintiff claims.

       c. State whether the plaintiff has applied for disability benefits and/or social security
disability benefits after the adverse action, whether any application has been granted, and the
nature of the award, if any. Identify any document concerning any such application.

PART 3: PRODUCTION BY DEFENDANT.

(1) Timing.

       a. The defendant’s Initial Discovery shall be provided within 28 days of the date of
this Order, unless the court rules otherwise.

(2) Documents that Defendant must produce to Plaintiff.

       a. All communications concerning the factual allegations or claims at issue in this
lawsuit among or between:
              i. The plaintiff and the defendant;
              ii. The plaintiff’s manager(s), and/or supervisor(s), and/or the defendant’s
              human resources representative(s).

        b. Responses to claims, lawsuits, administrative charges, and complaints by the
plaintiff that rely upon any of the same factual allegations or claims as those at issue in this
lawsuit.

       c. Documents concerning the formation and termination, if any, of the employment
relationship at issue in this lawsuit, irrespective of the relevant time period.

        d. The plaintiff’s personnel file, in any form, maintained by the defendant, including
files concerning the plaintiff maintained by the plaintiff’s supervisor(s), manager(s), or the
defendant’s human resources representative(s), irrespective of the relevant time period.




ORDER – PAGE 6
    Case 3:20-cv-01980-N Document 8 Filed 08/25/20                 Page 7 of 8 PageID 35



       e. The plaintiff’s performance evaluations and formal discipline.

       f. Documents relied upon to make the employment decision(s) at issue in this lawsuit.

        g. Workplace policies or guidelines relevant to the adverse action in effect at the time
of the adverse action. Depending upon the case, those may include policies or guidelines that
address:
               i. Discipline;
               ii. Termination of employment;
               iii. Promotion;
               iv. Discrimination;
               v. Performance reviews or evaluations;
               vi. Misconduct;
               vii. Retaliation; and
               viii. Nature of the employment relationship.

       h. The table of contents and index of any employee handbook, code of conduct, or
policies and procedures manual in effect at the time of the adverse action.

       i. Job description(s) for the position(s) that the plaintiff held.

       j. Documents showing the plaintiff’s compensation and benefits. Those normally
include retirement plan benefits, fringe benefits, employee benefit summary plan
descriptions, and summaries of compensation.

        k. Agreements between the plaintiff and the defendant to waive jury trial rights or to
arbitrate disputes.

       l. Documents concerning investigation(s) of any complaint(s) about the plaintiff or
made by the plaintiff, if relevant to the plaintiff’s factual allegations or claims at issue in this
lawsuit and not otherwise privileged.

      m. Documents in the possession of the defendant and/or the defendant’s agent(s)
concerning claims for unemployment benefits unless production is prohibited by applicable
law.

       n. Any other document(s) upon which the defendant relies to support the defenses,
affirmative defenses, and counterclaims, including any other document(s) describing the
reasons for the adverse action.

(3) Information that Defendant must produce to Plaintiff.




ORDER – PAGE 7
    Case 3:20-cv-01980-N Document 8 Filed 08/25/20               Page 8 of 8 PageID 36



       a. Identify the plaintiff’s supervisor(s) and/or manager(s).

       b. Identify person(s) presently known to the defendant who were involved in making
the decision to take the adverse action.

       c. Identify persons the defendant believes to have knowledge of the facts concerning
the claims or defenses at issue in this lawsuit, and a brief description of that knowledge.

       d. State whether the plaintiff has applied for disability benefits and/or social security
disability benefits after the adverse action. State whether the defendant has provided
information to any third party concerning the application(s). Identify any documents
concerning any such application or any such information provided to a third party.




ORDER – PAGE 8
